            Case 7:20-cv-08463-VB Document 12 Filed 11/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
TRACEY JONES, individually and on behalf of                    :
all others similarly situated,                                 :
                                   Plaintiff,                  :   ORDER
v.                                                             :
                                                               :   20 CV 8463 (VB)
ORGAIN, LLC,                                                   :
                                   Defendant.                  :
---------------------------------------------------------------x

        On November 13, 2020, defendant moved to dismiss the complaint. (Doc. #9).

       Accordingly, it is hereby ORDERED that, by no later than November 23, 2020, plaintiff
must notify the Court by letter whether plaintiff (i) intends to file an amended complaint in
response to the motion to dismiss, or (ii) will rely on the complaint that is the subject of the
motion to dismiss.

        If plaintiff elects not to file an amended complaint, the motion will proceed in the regular
course, and the Court is unlikely to grant plaintiff a further opportunity to amend to address the
purported deficiencies made apparent by the fully briefed arguments in defendant’s motion.
See Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC, 797 F.3d 160, 190 (2d Cir. 2015)
(leaving “unaltered the grounds on which denial of leave to amend has long been held proper,
such as undue delay, bad faith, dilatory motive, and futility”); accord F5 Capital v. Pappas, 856
F.3d 61, 89–90 (2d Cir. 2017). The time to file opposing and reply papers shall be governed by
the Federal Rules of Civil Procedure and the Local Civil Rules, unless otherwise ordered by the
Court.

        If plaintiff elects to file an amended complaint, plaintiff must file the amended complaint
by no later than 14 days after notifying the Court of his intent to do so. Within 21 days of such
amendment, defendant may either: (i) file an answer to the amended complaint; or (ii) file a
motion to dismiss the amended complaint; or (iii) notify the Court by letter that defendant is
relying on the initially filed motion to dismiss.

Dated: November 16, 2020
       White Plains, NY
                                                     SO ORDERED:


                                                     ____________________________
                                                     Vincent L. Briccetti
                                                     United States District Judge
